In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                             ___________________

                              NO. 09-12-00126-CR
                             ___________________

                   BRYON CRAIG MATHIS SR. Appellant

                                        V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 284th District Court
                      Montgomery County, Texas
                    Trial Cause No. 12-02-01200 CR
__________________________________________________________________

                         MEMORANDUM OPINION

      A jury convicted appellant Bryon Craig Mathis Sr. as a habitual felony

offender of forgery and tampering with evidence and assessed punishment at

twenty-five years of confinement for each offense, with the sentences to run

concurrently. In his sole appellate issue, Mathis challenges the sufficiency of the




                                        1
evidence supporting his convictions. 1 We affirm the trial court’s judgments of

conviction.

      Matt Barrett, the general manager of Spring Creek Barbeque in Shenandoah

when the offenses occurred, testified that he received training in recognizing

counterfeit bills. Barrett explained that managers are trained to use a counterfeit

pen and to check for the security thread in bills. Barrett encountered Mathis when

Mathis approached him to pay for a to-go order at the register, and prior to that

encounter, Barrett had observed Mathis sitting in a booth. At the register, Mathis

presented Barrett with a hundred-dollar bill, which Barrett testified looked

suspicious because it was very dark green. Barrett asked Mathis to wait, and

Barrett went to the back of the kitchen to examine the bill. When Barrett held the

bill up to the light to check the security strip, he noticed that the bill had Abraham

Lincoln’s face on it instead of Benjamin Franklin’s, and the security strip said

“U.S. 5[.]” When Barrett returned to Mathis, Mathis asked Barrett about the cause

of the delay, and Barrett told Mathis that the bill was “fake[.]” Barrett testified that

Mathis then grabbed the bill from his hand and “proceeded to walk out of the
      1
        In one portion of his brief, Mathis contends the trial court erred by not
suppressing all evidence obtained subsequent to the traffic stop. However, Mathis
neither raises an appellate issue pertaining to the trial court’s admission of said
evidence nor provides argument, record references, and supporting authorities in
his brief. Accordingly, we do not address this argument. See Tex. R. App. P.
38.1(i).
                                           2
restaurant.” According to Barrett, Mathis did not seem shocked or embarrassed,

did not claim that the bill was genuine, and did not offer another form of payment.

      Barrett followed Mathis through the restaurant as Mathis was leaving, and

he saw Mathis walk across the street into a shopping center, where a Buffalo Wild

Wings restaurant is located. Barrett did not see Mathis discard anything. Barrett

saw a police officer driving along the service road in front of Spring Creek

Barbeque, and Barrett ran out and told the officer that Mathis had “tried to pass us

a fake bill.” Barrett described Mathis to the officer and told the officer that Mathis

had grabbed the bill and walked to the shopping center. Subsequently, the police

came to the restaurant and asked Barrett to identify the suspect, who was in the

squad car. Barrett testified that he immediately recognized the suspect, Mathis, as

the same person who had come into the restaurant.

      Kiana Daniel, a cashier at Buffalo Wild Wings on the date of the offenses,

testified that she took a large to-go order from an “African American woman with

some beauty marks on her face.” Daniel explained that the woman’s order would

typically feed four to five people. Daniel testified that the woman was fidgety,

talked fast, and seemed to be in a hurry. Daniel testified that the woman handed her

a hundred-dollar bill, which looked odd because it was all black and its magnetic

strip said five instead of one hundred, so Daniel took the bill to the back.

                                          3
According to Daniel, the face on the bill was Abraham Lincoln’s rather than

Benjamin Franklin’s. Daniel told the woman that she needed to get change from

the back, and she took the bill to the managers, who immediately called the

Shenandoah police. Daniel identified State’s Exhibit 4-A as the same bill she

received from the woman. Daniel subsequently identified the woman, and she

testified that Mathis was sitting beside the woman in the police car during the

identification.

      Officer Jeremy Thompson, a patrol officer for the City of Shenandoah Police

Department, testified that he responded to a call from Buffalo Wild Wings

restaurant in the Portofino shopping center concerning a person attempting to buy

food with a counterfeit hundred-dollar bill. After meeting with Daniel and

obtaining a description, Officer Thompson radioed the description to other officers

in the area. According to Officer Thompson, the general manager of Spring Creek

Barbeque ran over and described a taller black male wearing a baseball hat, T-shirt,

and jeans, who had just attempted to purchase food with a fake hundred-dollar bill,

so Officer Thompson also radioed that information. Officer Thompson received the

hundred-dollar bill from Daniel and took it into evidence. Officer Thompson

examined the bill and observed that it did not have a watermark on the end, and it



                                         4
appeared to have been made from a five-dollar bill. The counterfeit bill was

admitted into evidence at trial.

      Sergeant Gary Sharpen, who was farther down in the parking lot of the

Portofino shopping center, radioed back that he had seen two suspects who

matched the descriptions. Sergeant Sharpen saw the suspects get into a vehicle and

radioed Officer Cody Harmon regarding the suspects’ direction of travel, and

Officer Harmon subsequently stopped the vehicle because it matched the vehicle

Sergeant Sharpen described. Eventually, Officer Thompson went to the traffic stop

to assist with detaining four suspects, one of whom was Mathis. Sergeant Sharpen

also went to the traffic stop to assist, and he spoke with all four suspects. Mathis

told Sergeant Sharpen that he and the other suspects were driving to Huntsville, but

Sergeant Sharpen knew the vehicle had come from the shopping center. One of the

suspects initially told Officer Harmon that they had come from Taco Cabana, and

then they told Officer Harmon that they were traveling to Huntsville. Mathis told

Officer Harmon that he had gone into Spring Creek Barbeque to use the restroom.

      Mathis matched the description Barrett had provided, and Officer Harmon

found a white baseball cap matching the cap Barrett had described near the area of

the vehicle where Mathis was sitting. Mathis did not have any counterfeit bills in

his possession. Officer Thompson and other officers transported the suspects back

                                         5
to Buffalo Wild Wings and Spring Creek Barbeque for identification. Daniel

identified the female suspect as the woman who proffered the counterfeit hundred-

dollar bill at Buffalo Wild Wings, and Barrett identified Mathis as the male who

had proferred the counterfeit hundred-dollar bill at Spring Creek Barbeque. The

DVD recordings from Officer Harmon’s vehicle were admitted into evidence at

trial and played for the jury. Officer Harmon testified that on one of the recordings,

a male voice said, “I gave him the 100-dollar bill. He said it was fake. So I took [it]

back from him and took off running.” Officer Thompson searched the Spring

Creek Barbeque parking lot and the street between Spring Creek Barbeque and

Buffalo Wild Wings, but he did not recover the counterfeit bill Mathis had

proferred to Barrett.

      U.S. Secret Service Special Agent Mark Phillips testified that the Secret

Service investigates all crimes that affect the nation’s financial infrastructure,

including counterfeiting. Special Agent Phillips explained that he received training

in detecting counterfeit bills at the Secret Service Academy. According to Special

Agent Phillips, the bill recovered from Buffalo Wild Wings and offered into

evidence is counterfeit, and he opined that the bill had been bleached. Special

Agent Phillips described the bill as “a washed $5 bill[,]” which he testified means

that the bill had been placed into solvent to eat away the ink and a different

                                          6
denomination had then been reprinted onto the bill. According to Special Agent

Phillips, “it doesn’t take much training for someone who handles currency on a

frequent basis to very quickly verify that this bill is, in fact, counterfeit.”

      Mathis challenges the legal and factual sufficiency of the evidence

supporting his convictions. “We treat a point of error complaining about a trial

court’s failure to grant a motion for directed verdict as a challenge to the legal

sufficiency of the evidence.” Williams v. State, 937 S.W.2d 479, 482 (Tex. Crim.

App. 1996). The “Jackson v. Virginia legal-sufficiency standard is the only

standard that a reviewing court should apply in determining whether the evidence

is sufficient to support each element of a criminal offense that the State is required

to prove beyond a reasonable doubt.” Brooks v. State, 323 S.W.3d 893, 895 (Tex.

Crim. App. 2010). We assess all the evidence in the light most favorable to the

prosecution to determine whether any rational trier of fact could find the essential

elements of the crime beyond a reasonable doubt. Jackson v. Virginia, 443 U.S.
307, 319 (1979); Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007). We

give deference to the jury’s responsibility to fairly resolve conflicting testimony, to

weigh the evidence, and to draw reasonable inferences from basic facts to ultimate

facts. Hooper, 214 S.W.3d at 13. The jury is the ultimate authority on the



                                            7
credibility of witnesses and the weight to be given their testimony. Penagraph v.

State, 623 S.W.2d 341, 343 (Tex. Crim. App. 1981).

      A person commits the offense of forgery if he forges a writing with intent to

defraud or harm another. Tex. Penal Code Ann. § 32.21(b) (West 2011). “Writing”

includes money. Id. § 32.21(a)(2)(B). In this case, Mathis was indicted for forgery

by possessing a writing, specifically, a counterfeit hundred-dollar bill, that was

altered, made, completed, executed, or authenticated so that it purports to be the act

of the U.S. Treasury, who did not authorize the act. See id. § 32.21(a)(1)(A)(i), (C),

(2)(B), (b). A person commits the offense of tampering with evidence if, knowing

that an offense has been committed, he alters, destroys, or conceals a document or

thing, with intent to impair its availability as evidence in any subsequent

investigation or official proceeding related to the offense. Id. § 37.09(d)(1) (West

Supp. 2012). In this case, Mathis was indicted for altering, destroying, or

concealing the counterfeit hundred-dollar bill.

      Proof of the existence of a culpable mental state frequently depends upon

circumstantial evidence. Lee v. State, 21 S.W.3d 532, 539 (Tex. App.—Tyler 2000,

pet. ref’d); Morales v. State, 828 S.W.2d 261, 263 (Tex. App.—Amarillo 1992),

aff’d, 853 S.W.2d 583 (Tex. Crim. App. 1993). Generally, the culpable mental

state must be inferred from the accused’s acts or from the surrounding

                                          8
circumstances, including the accused’s words and conduct. Montgomery v. State,

198 S.W.3d 67, 87 (Tex. App.—Fort Worth 2006, pet. ref’d); Lee, 21 S.W.3d at

539-40; Morales, 828 S.W.2d at 263.

      The jury heard evidence that Mathis presented a counterfeit hundred-dollar

bill to Barrett, who had been trained in recognizing counterfeit bills, and that upon

being told by Barrett that the bill was counterfeit, Mathis “grabbed” the bill and

left the scene. The jury further heard evidence that Mathis did not seem shocked or

embarrassed, did not dispute that the bill was counterfeit, and did not offer another

form of payment.

      The jury also heard evidence that Barrett identified Mathis as the male who

had proferred the counterfeit hundred-dollar bill. In addition, the jury heard

evidence that when Mathis was apprehended, he was with a female, who was

identified by Daniel as the woman who presented a counterfeit hundred-dollar bill

at Buffalo Wild Wings. When Officer Harmon stopped the suspects, the suspects,

including Mathis, offered conflicting stories about where they had been, where

they were going, and the reason for entering Spring Creek Barbeque. The jury

heard Barrett’s testimony that the bill Mathis offered looked suspicious because of

its dark green color, Lincoln’s face was on the bill instead of Franklin’s, and the

security strip on the bill said “U.S. 5[.]”

                                              9
      Moreover, the jury heard evidence that although Mathis “grabbed” the

counterfeit bill and left the restaurant, the counterfeit bill was not in Mathis’s

possession when Officer Harmon stopped the suspects, and although Officer

Thompson searched the Spring Creek Barbeque parking lot and the street between

Spring Creek Barbeque and Buffalo Wild Wings, he did not recover the bill.

Furthermore, the jury heard evidence that on the video from Officer Harmon’s car,

a male voice stated, “I gave him the 100-dollar bill. He said it was fake. So I took

[it] back from him and took off running.” Finally, the jury heard Special Agent

Phillips’s testimony that the bill the female suspect proferred at Buffalo Wild

Wings is counterfeit and could be quickly identified as such by someone who

frequently handles currency.

      Viewing the evidence in the light most favorable to the verdict, a rational

jury could have concluded beyond a reasonable doubt that Mathis was guilty of

forgery and tampering with evidence. See Tex. Penal Code Ann. §§

32.21(a)(1)(A)(i), (c), (2)(B), (b), 37.09(d); Hooper, 214 S.W.3d at 13;

Montgomery, 198 S.W.3d at 87; Lee, 21 S.W.3d at 539-40; Morales, 828 S.W.2d

at 263. Accordingly, we overrule Mathis’s issue and affirm the trial court’s

judgments of conviction.



                                        10
      AFFIRMED.




                                      ________________________________
                                              STEVE McKEITHEN
                                                   Chief Justice



Submitted on August 9, 2013
Opinion Delivered September 4, 2013
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.




                                       11